          Case 1:20-cv-03010-APM Document 6 Filed 10/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                               Plaintiffs,          Case No. 1:20-cv-03010-APM

 v.                                                 HON. AMIT P. MEHTA

 Google LLC,

                               Defendant.


       DEFENDANT GOOGLE LLC’S FEDERAL RULE 7.1 AND LOCAL RULE 26.1
      DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTERESTS

        I, the undersigned, counsel of record for Google LLC, certify that to the best of my

knowledge and belief, the following are parent companies, subsidiaries, affiliates, or companies

which own at least 10% of the stock of Google LLC which have any outstanding securities in the

hands of the public: Google LLC is a subsidiary of XXVI Holdings Inc., which is a subsidiary of

Alphabet Inc., a publicly traded company.

        These representations are made in order that judges of this Court may determine the need

for recusal.

Dated: October 23, 2020                      Respectfully submitted,

                                             WILLIAMS & CONNOLLY LLP

                                             By:    /s/ John E. Schmidtlein
                                             John E. Schmidtlein
                                             Benjamin M. Greenblum
                                             725 12th Street, NW
                                             Washington, DC 20005
                                             Tel: 202-434-5000
                                             jschmidtlein@wc.com
                                             bgreenblum@wc.com

                                             Counsel for Defendant Google LLC
